Citation Nr: 1434317	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from May 1976 to July 1977.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claim, the Veteran testified at a videoconference hearing in October 2013 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's virtual claims file. 


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of entitlement to service connection for hepatitis C in a May 2003 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the May 2003 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.  

3.  The medical evidence of record shows that the Veteran's currently diagnosed chronic hepatitis C was caused by his willful misconduct.


CONCLUSION OF LAW

1.  The May 2003 rating decision which denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran's hepatitis C was not incurred in or aggravated by his military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

To reopen a previously denied claim, this VCAA notice must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of these requirements in January 2009, prior to the April 2009 denial of his claim on the merits.  

Also in this January 2009 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records and VA treatment records have been obtained.  In April 2009, a VA examiner also provided an opinion concerning the nature and etiology of his hepatitis C.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claim.  

II.  New and Material Evidence

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's claim of service connection for hepatitis C was most recently denied in a May 2003 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision, or submit relevant evidence within one year following its issuance.  In fact, the next statement received by VA from the Veteran was his January 2008 petition to reopen the claim.  Accordingly, the May 2003 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the prior May 2003 determination, the evidence included the Veteran's service treatment records, VA treatment records dated through March 2003, and statements in support of his claim.  These records show that the Veteran has been diagnosed with hepatitis C and was receiving treatment.  The RO denied the Veteran's claim because while it was determined he contracted hepatitis C while in service, he contracted the disease as a result of sharing hypodermic needles with his roommate to inject heroine.  The RO noted that VA does not allow service connection for disabilities caused by illegal drug abuse.  

In January 2008, the Veteran filed a petition to reopen this claim.  The evidence received since the May 2003 RO denial includes an April 2009 VA etiological opinion; VA treatment records dated through November 2010 showing continuous treatment for hepatitis C; a private treatment record dated in September 2013; and, the Veteran's October 2013 hearing testimony that he contracted hepatitis C as a result of air gun inoculations in service.  Thus, the Veteran is proposing an alternative etiology as to his currently diagnosed hepatitis C, and under the holding in Shade, is sufficient to constitute new and material evidence.  


III.  Service Connection

The Veteran seeks service connection for hepatitis C.  In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his hepatitis C is related to his active service and, specifically, the result of air gun inoculations received in service and not to his previously admitted IV drug use.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use. 

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(m), 3.301(d) (2013).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52, 375 (June 9, 1999). 

There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The Veteran has not asserted that he used IV drugs as the result of a service connected disability, and  he has no service connected disabilities.  Therefore the exception does not apply in this case.

VA treatment records and the report of an April 2009 VA examination confirm that the Veteran currently has hepatitis C, and his STR's reflect he was he was diagnosed and treated for hepatitis in 1977, while he was still in service.  These records indicate a link with the Veteran's IV drug use, and also note the Veteran's in-service roommate, with whom he shared needles was recently hospitalized for hepatitis.  The association between the Veteran's hepatitis and his drug abuse is further strengthened by the opinion of the physician who examined the Veteran for VA purposes in connection with this case in April 2009.  That examiner opined it was most likely the Veteran's hepatitis was a result of his drug abuse and shared needles, because that is known means of transmission of the hepatitis C virus.  

Although hepatitis was present in service, because the most probative evidence shows it was incurred as a result of misconduct/abuse of drugs, service connection for VA purposes must be denied.  

As to the Veteran's contention that his hepatitis was caused by in-service air gun injections, while VA Fast Letter 04-13 acknowledges that is not biologically implausible, there are no known cases where it occurred, and the Veteran's contention is the only evidence in this case supporting that theory of causation.  He is not shown to have the competence to offer a probative opinion on that subject.  

The only medical opinion of record is the April 2009 VA examination, which was requested in order to determine whether the Veteran's hepatitis C may be due to air gun inoculations as opposed to IV drug use.  The April 2009 examiner opined that it was less likely as not the hepatitis C was caused by or related to air gun inoculations.  The examiner determined that the Veteran's hepatitis C was most likely caused by or a result of his admitted heroine usage and sharing of needles during his military service.  As rationale, the examiner noted that medical literature states the transmission of hepatitis C by air gun injectors is a theoretical possibility.  However, there is no objective evidence that use of air gun injections for immunizations does or has transmitted hepatitis C.  On the other hand, the examiner stated it is known for certain that injection drug use with shared needles transmits hepatitis C.  The examiner concluded by stating there is no objective evidence that air gun injection immunizations caused the Veteran to contract hepatitis C rather than IV drug use.

The Board finds that this medical opinion is probative, as it was predicated upon a review of the record, is supported by a sufficient rationale, is consistent with VA Fast Letter 04-13, and fully discusses all modes of transmission.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In addition, the Veteran's VA treatment records and the September 2013 statement from his private physician do not support his contentions that hepatitis C is due to air gun injection immunizations.  These records merely note his continued treatment for health problems associated with hepatitis C, without also providing an opinion as to how the Veteran initially contracted hepatitis C.  

Here, the Veteran is competent to report his use of IV drugs and receiving an inoculation via air gun.  He is also competent to discuss observable symptoms.  Layno, 6 Vet. App. at 465.  However, he is not competent to provide evidence regarding the etiology of his hepatitis C.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  

Although a nexus has been made between the claimed disability and the Veteran's in-service IV drug use, service connection must be denied because compensation may not be paid for diseases or disabilities that are due to willful misconduct.  38 C.F.R. § 3.1(m).  The record does not establish a nexus between the Veteran's hepatitis C and any other event, injury, or disease in service, including air gun inoculations during service.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


